Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 11/30/2020.
Claim 11, is amended BY EXAMINER’S AMENDMENT.

Claim Rejections – 35 USC § 112(b) Withdrawn
Pursuant to the Applicant’s communication on sent on 11-30-2019, the Examiner finds the Applicant’s arguments convincing and consequently withdraws the 112(b).

Claim Rejections – 35 USC § 101 Withdrawn
Consistent with jettisoning of the 101 rejection as rendered in the Examiner’s Final Action sent on 06-26-2020, while claims fall within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application and novel use of a machine learning techniques and probability thresholds, specifically, “assigning a default probability that a truth viewer of the truth set of viewers belongs to a categorization segment; identifying, from online behavior of the truth viewer, a media property of the plurality of media properties; and determining a ground-truth categorization for the truth viewer based on a probability that the truth viewer belongs to a categorization segment,  wherein the probability is based on combining the polarization ratings of the media property and the default probability; generating signatures for the truth set of viewers by identifying online interactions of the truth set of viewers: training a machine learning categorization model utilizing the signatures by 
Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Simmons (US 2012/0323674), and Dilling (US 10,176,484) are withdrawn pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Mallorie McMurray on 13 March 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS




2.	(Previously Presented) A computerized method comprising:
establishing a database of polarization profiles for a plurality of media properties, wherein the polarization profiles of the plurality of media properties comprise a plurality of polarization ratings corresponding to the plurality of media properties and reflecting a plurality of probabilities that the plurality of media properties comprise polarized viewers;
generating a truth set of viewers from online interactions of a plurality of computing devices by:
assigning a default probability that a truth viewer of the truth set of viewers belongs to a categorization segment;
identifying, from online behavior of the truth viewer, a media property of the plurality of media properties; and
determining a ground-truth categorization for the truth viewer based on a probability that the truth viewer belongs to a categorization segment, wherein the probability is based on combining the polarization ratings of the media property and the default probability;
generating signatures for the truth set of viewers by identifying online interactions of the truth set of viewers;
training a machine learning categorization model utilizing the signatures by predicting one or more categorization segments for the truth set of viewers and comparing the one or more predicted categorization segments to the ground-truth categorization;

applying the machine learning categorization model to a signature corresponding to the specific viewer to determine one or more categorization segments for the specific viewer; and
providing, based on the determined one or more categorization segments for the specific viewer, a bid in response to the impression opportunity for the specific viewer in the online media auction.

3.	(Previously Presented) The computerized method of claim 2, wherein generating the bid further comprises: 
utilizing the machine learning categorization model to determine probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer; and
comparing the probabilities with a pre-determined probability threshold value.

4.	(Previously Presented) The computerized method of claim 2, wherein establishing the database of polarization profiles for the plurality of media properties further comprises:
determining a gain factor for a polarized viewer group and for a media property of the plurality of media properties based on activity of a least frequent viewer class relative to a number of known members of the viewer group; and
wherein a polarization rating of the plurality of polarization ratings for the polarized viewer group and for the media property is based at least in part on the determined gain factor.
5.	(Previously Presented) The computerized method of claim 4, wherein the polarization rating is further based on a product of:

a ratio of known viewers from the polarized viewer group for a media property and a total number of viewers for the media property.

6.	(Previously Presented) The computerized method of claim 3, further comprising:
providing the bid in response to determining that the specific viewer is a member of a categorization segment targeted by an online media campaign;
determining that the online media campaign is on target to under-fulfill the media campaign; and 
automatically lowering the probability threshold value such that a larger number of impression opportunities are bid for.

7.	(Previously Presented) The computerized method of claim 6, further comprising:
determining that a campaign is on target to under-fulfill the media campaign;
determining that lowering the probability threshold value for the determination to bid has not brought campaign progress in line with fulfilling the media campaign; and
bidding on impression opportunities for unknown viewers visiting Media Properties having polarization characteristics consistent with demographic characteristics targeted by the campaign.



providing the bid in response to determining that the specific viewer is a member of a categorization segment targeted by an online media campaign; determining that the campaign is on target to over-fulfill the media campaign; and
automatically raising the probability threshold value such that a smaller number of impression opportunities are bid for.

9.	(Previously Presented) The computerized method of claim 6, wherein generating the bid further comprises setting a first probability threshold value for a first categorization segment and a second probability threshold value for a second categorization segment.

10.	(Previously Presented) The computerized method of claim 9, further comprising utilizing a user interface to set the first probability threshold value and the second probability threshold value.

11.	(Currently Amended) The computerized method of claim 2, wherein generating the signatures for the truth set of viewers further comprises generating a compilation of media properties accessed by devices of the truth set of viewers.

12.	(Original) The computerized method of claim 9 wherein if the campaign is on target to over-fulfill the media campaign, the first and second probability threshold values are automatically raised such that a smaller number of impression opportunities per time are bid for.



14.	(Previously Presented) A system comprising:
at least one processor, and
at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
establish a database of polarization profiles for a plurality of media properties, wherein the polarization profiles of the plurality of media properties comprise a plurality of polarization ratings corresponding to the plurality of media properties and reflecting a plurality of probabilities that the plurality of media properties comprise polarized viewers;
generate a truth set of viewers from online interactions of a plurality of computing devices by:
assigning a default probability that a truth viewer of the truth set of viewers belongs to a categorization segment;
identifying, from online behavior of the truth viewer, a media property of the plurality of media properties; and
determining a ground-truth categorization for the truth viewer based on a probability that the truth viewer belongs to a categorization segment, wherein the probability is based on combining the polarization ratings of the media property and the default probability;

train a machine learning categorization model utilizing the signatures by predicting one or more categorization segments for the truth set of viewers and comparing the predicted one or more categorization segments to the ground-truth categorization;
identify an impression opportunity from a remote server for a specific viewer in an online media auction; 
apply the machine learning categorization model to a signature corresponding to the specific viewer to determine one or more categorization segments for the specific viewer; and
provide, based on the determined one or more categorization segments for the specific viewer, a bid in response to the impression opportunity for the specific viewer in the online media auction.

15.	(Previously Presented) The system of claim 14, further comprising instructions that, when executed by the at least one processor, further cause the system to: 
utilize the machine learning categorization model to determine probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer; and
determine, by a demand-side platform, a relationship between a bid price and the probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer.



receive, from a client/advertiser, a relationship between a bid price and the probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer; and
provide the bid comprising the bid price to in response to the impression opportunity.

17.	(Previously Presented) The system of claim 14, wherein the machine learning categorization model comprises a neural network.

18.	(Previously Presented) The system of claim 17, further comprising instructions that, when executed by the at least one processor, further cause the system to:
determine a campaign is on target to under-fulfill the media campaign;
determine that adjusting the probability threshold to increase the bid price has not brought campaign progress in line with fulfilling the media campaign; and 
bid on impression opportunities for unknown viewers visiting Media Properties having polarization characteristics consistent with demographic characteristics targeted by the campaign.



provide the bid in response to determining that the specific viewer is a member of a categorization segment targeted by an online media campaign; determine that the campaign is on target to over-fulfill the media campaign; and 
adjust a probability threshold such that a bid price for impressions is automatically decreased.

20.	(Previously Presented) The system of claim 17, wherein generating the bid further comprises setting a first probability threshold value for a first categorization segment and a second probability threshold value for a second categorization segment.

21.	(Previously Presented) The system of claim 20, further comprising instructions that, when executed by the at least one processor, further cause the system to utilize a user interface to set the first probability threshold value and second probability threshold value.

22.	(Previously Presented) The system of claim 21, wherein setting the first probability threshold value and the second probability threshold value further comprises adjusting first and second slider bars on the user interface.



determine that the campaign is on target to over-fulfill the media campaign; and 
automatically adjusting the first probability threshold value and the second probability threshold value such that a smaller number of impression opportunities per time are bid for.

24.	(Previously Presented) The system of claim 20, further comprising instructions that, when executed by the at least one processor, further cause the system to:
determine that the campaign is on target to under-fulfill the media campaign; and 
automatically adjusting the first probability threshold value and the second probability threshold value such that a larger number of impression opportunities per time are bid for.

25-28.	(Canceled).
29.	(Previously Presented) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer system to:
establish a database of polarization profiles for a plurality of media properties, wherein the polarization profiles of the plurality of media properties comprise a plurality of polarization ratings corresponding to the plurality of media properties and reflecting a plurality of probabilities that the plurality of media properties comprise polarized viewers;
generate a truth set of viewers from online interactions of a plurality of computing devices by:
assigning a default probability that a truth viewer of the truth set of viewers belongs to a categorization segment;

determining a ground-truth categorization for the truth viewer based on a probability that the truth viewer belongs to a categorization segment, wherein the probability is based on combining the polarization ratings of the media property and the default probability;
generate signatures for the truth set of viewers by identifying online interactions of the truth set of viewers;
train a machine learning categorization model utilizing the signatures by predicting one or more categorization segments for the truth set of viewers and comparing the predicted one or more categorization segments to the ground-truth categorization;
identify an impression opportunity from a remote server for a specific viewer in an online media auction; 
apply the machine learning categorization model to a signature corresponding to the specific viewer to determine one or more categorization segments for the specific viewer; and
provide, based on the determined one or more categorization segments for the specific viewer, a bid in response to the impression opportunity for the specific viewer in the online media auction.

30.	(Previously Presented) The non-transitory computer readable medium of claim 29, further comprising instructions that, when executed by the at least one processor, further cause the computer system to: 

determine, by a demand-side platform, a relationship between a bid price and the probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer.

31.	(Previously Presented) The non-transitory computer readable medium of claim 30, further comprising instructions that, when executed by the at least one processor, further cause the computer system to receive, from a client/advertiser, a relationship between a bid price and the probabilities that the specific viewer belongs to the one or more categorization segments for the specific viewer; and
provide the bid comprising the bid price in response to the impression opportunity.

32.	(Previously Presented) The non-transitory computer readable medium of claim 29, wherein the machine learning categorization model comprises at least one of a neural network, a decision tree, a support vector machine, or a Bayesian technique.


Allowable Subject Matter
Claim(s) claim(s) 2-24, and 29-32 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

While prior art reference(s) Simmons (US 2012/0323674), Dilling (US 10,176,484) and NPL Shmueli, teach the use of cookies and machine learning techniques to optimally employ 
Therefore independent claims 2, 14, 29, and dependent claim(s) 3-13, 15-28, and 30-32 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        

                                                                                                                                                                                                    /GAUTAM UBALE/Primary Examiner, Art Unit 3682